Citation Nr: 1124876	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  10-18 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Medical and Regional Office Center (M&ROC) in 
Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach
INTRODUCTION

The Veteran served on active duty from August 1986 to August 1989.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the M&ROC.  

In March 2011, during the course of the appeal, the Veteran had a video conference with the undersigned.  A transcript of this hearing has been associated with the claims folder.  

After reviewing the record, the Board finds that additional development of the record is warranted prior to further consideration by the Board.  Therefore, the appeal is REMANDED to the M&ROC via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In November 2005, the M&ROC denied the Veteran's claim of entitlement to service connection for a thoracic spine disorder and for lumbar strain and levoscoliosis.  

In February 2007, following additional development of the record, the M&ROC granted the Veteran's claim of entitlement to service connection for lumbosacral strain.  The M&ROC assigned a 10 percent disability rating, effective October 20, 1993 and a 20 percent rating, effective December 15, 2004.  

In January 2009, VA received the Veteran's claim for a rating in excess of 20 percent for his lumbosacral strain.  In support of his claim, he submitted VA records reflecting his treatment from June 2008 to January 2010.  In addition to treatment for lumbosacral strain, the VA treatment records suggest that the Veteran received treatment for the thoracic spine and for bulging discs in the lumbosacral spine.  For example, in July 2009, an MRI without contrast revealed an eccentric broad-based disc bulging posteriorly and left laterally at the L5-S1 level resulting in mild left foraminal and slight thecal sac stenosis.  In August 2009, the Veteran reported lumbar spine pain radiating to his right lower extremity with occasional tingling in the toes.  He also reported tenderness in the right paraspinous muscle, mid-thoracic region, and it was noted that he received trigger point injections in that area.  In September 2009, the Veteran's informed consent was received to proceed with a lumbar epidural steroid injection.  It is unclear whether the epidural steroid injection was actually performed.

During his March 2011 video conference, the Veteran testified that his service-connected low back strain had gotten worse.  He testified that he was receiving chiropractic and acupressure treatment, and the undersigned left the record open 30 days so that the Veteran could submit records of that treatment.  To date, those records have not been received.

In May 2011, the Veteran submitted a statement from a co-worker attesting to the fact that she had witnessed the Veteran's back pain on several occasions and that such pain had caused him to miss work or leave work early.  The Veteran's wife also submitted a statement that the Veteran's low back was worse and affected him at least 80 percent of the time.  She stated that it impaired his ability to interact with his children or to do yard work.  

The Veteran also submitted his attendance record (Family and Medical Leave Act (FMLA) usage) from his employer showing that from July 2009 to March 2011, he had used just over 476 hours of leave.  He advised his employer that his poor attendance was due to his severe back pain.  He was given FMLA paperwork so he could address his medical condition.  That paperwork has not been requested for association with the claims file.  

The Veteran's employer also reported that from April 2008 to March 2011, the Veteran also had 12 incidents totaling 8 hours.  It is unclear whether any of these incidents involved problems associated with the Veteran's service-connected low back disability.  
Inasmuch as there may be outstanding evidence which could support the Veteran's appeal, the case is REMANDED for the following actions:

1.  Request that the Veteran identify the VA facilities where he has received treatment for his back disorder since August 2009.  Also request that he furnish the dates of that treatment.  Then request the treatment records directly from the VA facilities identified by the Veteran.  The treatment records should include, but are not limited to, discharge summaries, consultation reports, X-ray reports, reports of laboratory studies, daily clinical records, doctor's progress notes, nurse's notes, and prescription records.  In particular, request the report of the lumbar epidural steroid injection for which the Veteran signed an informed consent in September 2009.

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).

2.  Request the name and address of the health care providers who provided the Veteran with chiropractic treatment and acupressure for his service-connected low back disability.  Also provide the dates of that treatment.  Then make a direct request for the Veteran's records to the health care providers so identified.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If such treatment was provided by health care providers affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).

If such treatment was provided by health care providers not affiliated with the federal government, and the request records are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(e) (2010).

3.  Request that the Veteran's employer provide copies of all health care records reflecting problems with his back for the period from July 2009 through March 2011.  Such records could include, but are not limited to, doctors' notes excusing him from work, discharge summaries, consultation reports, X-ray reports, reports of laboratory studies, daily clinical records, doctor's progress notes, nurse's notes, and prescription records.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If such treatment was provided by health care providers affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).

If such treatment was provided by health care providers not affiliated with the federal government, and the request records are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(e) (2010).

4.  Request that the Veteran's employer provide copies of the FMLA paperwork completed by the Veteran in regard to his severe back pain.  Also request that the Veteran provider copies of any such paperwork he may have in his possession.

Also request that the Veteran's employer identify whether any of the incidents noted between April 2008 and March 2011 are associated with the Veteran's lumbosacral spine disability.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the requested records are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(e) (2010).

5.  When the actions in parts 1, 2, 3, and 4 have been completed, schedule the Veteran for orthopedic and neurologic examinations to determine the nature and extent of his service-connected lumbar strain. All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If low back disability(ies) is diagnosed in addition to the service-connected lumbosacral strain, identify and explain the elements supporting each diagnosis.  

For each diagnosis other than lumbosacral strain, the examiner must render an opinion, with complete rationale, as to the etiology of the additional diagnosis of a back disability(ies).  In so doing, the examiner must consider whether it is part and parcel of the Veteran's lumbosacral strain, whether it is proximately due to or aggravated by his service-connected lumbosacral strain, or whether it is a separate entity unrelated to the Veteran's lumbosacral strain.

With respect to the service-connected lumbosacral strain, the examiners must also report the following:

The Veteran's range of lumbar spine motion or, if ankylosis is present, whether it is favorable or unfavorable; 

Whether there are any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment;

Whether, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion;

Whether there is a lack of normal endurance and functional loss due to pain and pain on use, including that experienced during flare ups; 

Whether there is weakened movement, excess fatigability, and/or incoordination; 

The effects of the service-connected lumbar strain on the Veteran's ordinary activity, including his employment and activities of daily living. 

The Veteran is advised that it is his responsibility to report for the examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2010). 

In the event that the Veteran does not report for the aforementioned examinations, the notice informing the Veteran of the date, time, and location of the examination must be associated with the claims folder.  Documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  When the actions requested in parts 1, 2, 3, 4, 5, and 6 have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to an increased rating for his service-connected lumbosacral strain.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the M&ROC.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


